Exhibit 10.7




AMENDMENT NO. 1 TO

STOCK EXCHANGE AGREEMENT




This Amendment No. 1 is made this 4th day of December, 2012, by and between
Green Automotive Company, a Nevada corporation (“GACR”), Liberty Automotive
Group, Inc. (formerly GAC EV Motors Inc.), a Nevada corporation (“LAG”), and GAC
Automotive Services, Inc., a Nevada corporation (“GAC Auto”), on the one hand,
and Liberty Electric Cars Ltd., an England and Wales private company limited
(“LEC”), and its wholly-owned subsidiary LEC 2, Limited, an England and Wales
private company limited (“LEC2” and together with LEC, the “LEC Entities”), and
Ian Hobday and Darren West.  Each of GACR, LEC, LEC 2, Ian Hobday and Darren
West shall be referred to herein as a “Party” and collectively as the “Parties”,
to amend the terms of that certain Stock Exchange Agreement dated June 28, 2012
and entered into by the same Parties (the “Agreement”) (The LEC Shareholders,
other than Ian Hobday and Darren West, are not parties to this Amendment No. 1
and are not being asked to sign this Amendment No. 1 since they are not impacted
by the amended terms hereunder).  In the event the terms of the Agreement and
this Amendment No. 1 conflict, the terms of this Amendment No. 1 control.




WHEREAS, the Parties’ intention under the Agreement was to have the Series A
Convertible Preferred Stock issued to Ian Hobday and Darren West, the executives
of LEC (the “Executives”), as consideration for their agreement not to compete
with GACR and not as compensation to them for their services to GACR;




WHEREAS, the Agreement, and the Independent Contractor Agreements entered into
by and between LEC and the Executives, did not accurately reflect the intent of
the Parties as it relates to the Series A Convertible Preferred Stock;




WHEREAS, the Parties wish to enter into this Amendment No. 1 to clarify the
Parties’ intention as it relates to the Series A Convertible Preferred Stock;




WHEREAS, the Executives and LEC also executed amended and restated independent
contractor agreements in connection with this Amendment No. 1 to clarify the
Parties’ intention as it relates to the Series A Convertible Preferred Stock.




In consideration of good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:




Section 1.5 of the Agreement is hereby amended and restated in its entirety as
follows:




“1.5

Independent Contractor Agreements.  At Closing, LEC shall enter into independent
contractor agreements (collectively, the “I/C Agreements”) with the LEC Entities
management, namely Ian Hobday and Darren West (the “LEC Management”), pursuant
to which, in addition to the other terms of the I/C Agreements, the LEC
Management will receive a total of Three Hundred Thousand (300,000) shares of
GACR’s Series A Convertible Preferred Stock (150,000 shares each).  These Series
A Preferred shares are to be issued to Mr. Hobday and Mr. West in exchange for
their agreement not to compete with GACR or the LEC Entities during the term of
the I/C Agreements, or for three (3) years in the event the terms of the I/C
Agreements are less than three (3) years. If LEC Management competes with GACR
or the LEC Entities in the next three (3) years then all the Series A Preferred
shares will be forfeit by LEC Management back to GACR.  If LEC Management
resigns from LEC, or if LEC Management is terminated “for cause”, as defined in
the I/C Agreements, prior to three (3) years after Closing, then LEC Management
will forfeit a pro rata amount of the Series A Preferred shares back to GACR
based on the amount of time they worked for LEC versus what is left of the three
(3) year forfeiture period (for example, if they work for LEC for two years they
will be entitled to keep 66% of the Series A Preferred Shares – unless they
compete with GACR or the LEC Entities during the three (3) period, in which case
all Series A Preferred Shares must be returned to GACR).  The Certificate of
Designation for GACR’s Series A Convertible Preferred Stock is attached hereto
as Exhibit D.”








--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers or
other authorized signatory, have executed this Amendment No. 1 as of the date
first above written.  This Amendment No. 1 may be signed in counterparts and
facsimile signatures are treated as original signatures.




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written hereinabove.




“GACR”

 

“LEC”

 

 

 

Green Automotive Company

 

Liberty Electric Cars Ltd.,

a Nevada corporation

 

a England and Wales limited company

 

 

 

 

 

 

/s/ Fred Luke

 

/s/ Ian Hobday

By:     Fred Luke

 

By:     Ian Hobday

Its:     President

 

Its:     Managing Director

 

 

 

 

 

 

 

 

 

“LAG”

 

“LEC2”

 

 

 

Liberty Automotive Group, Inc.

 

LEC2 Limited

a Nevada corporation

 

an England and Wales limited company

 

 

 

 

 

 

/s/ Fred Luke

 

/s/ Ian Hobday

By:     Fred Luke

 

By:     Ian Hobday

Its:     President

 

Its:     Managing Director

 

 

 

 

 

 

(signatures continued)

 

 








--------------------------------------------------------------------------------




“GAC Auto”

 

“LEC Shareholders”

 

 

 

 

 

 

 

 

 

GAC Automotive Services, Inc.

 

 

a Nevada corporation

 

/s/ Ian Hobday

 

 

Ian Hobday

 

 

 

 

 

 

/s/ Fred Luke

 

 

By:     Fred Luke

 

 

Its:     President

 

/s/ Darren West

 

 

Darren West

 

 

 

 

 

 

 

 

 









